DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4  of U.S. Patent No.11,173,798 .
App# 17/504,319                                                      U.S. Patent No.11,173,798
1. A vehicle comprising: a wireless vehicle battery charger having a charging field; and a processor configured to: identify a location of an object; determine that the object is located outside the charging field; determine, based on a trajectory or movement of the object, that the object will enter the charging field within a time period; responsive to determining that the object will enter the charging field within the time period, disable the wireless vehicle battery charger; determine whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled; determine, after the predetermined time period has elapsed, that the object is within the charging field; reset the predetermined time period; determine, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and responsively enable the wireless vehicle battery charger.



2. The vehicle of claim 1, wherein the processor is further configured to identify the location of the object during operation of the wireless vehicle battery charger.

3. The vehicle of claim 1, wherein identifying the location of the object comprises: determining a first signal strength associated with a first Bluetooth antenna; determining a second signal strength associated with a second Bluetooth antenna; determining that the first signal strength is stronger than the second signal strength; and determining that the object is closer to the first Bluetooth antenna than the second Bluetooth antenna.




4. The vehicle of claim 1, wherein the object comprises a Bluetooth enabled device paired to the vehicle, and wherein identifying the location of the object comprises identifying the location based on a pairing of the object to the vehicle.

5. The vehicle of claim 1, wherein the processor is further configured to disable the wireless vehicle battery charger by stopping an active charging operation.

6. The vehicle of claim 1, wherein the processor is further configured to disable the wireless vehicle battery charger by preventing a future charging operation from occurring.

7. The vehicle of claim 1, further comprising a communication system, wherein the processor is further configured to: receive, via the communication system, an indication that a nearby vehicle has disabled a corresponding wireless vehicle battery charger; and responsively disable the wireless vehicle battery charger.

8. A method of wireless vehicle battery charging comprising: identifying, by a processor of a vehicle comprising a wireless vehicle battery charger, a location of an object based; determining that the object is located outside a charging field; determining, based on a trajectory or movement of the object, that the object will enter the charging field within a time period; responsive to determining that the object will enter the charging field within the time period, disabling the wireless vehicle battery charger; determining whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled; determining, after the predetermined time period has elapsed, that the object is within the charging field; resetting the predetermined time period; determining, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and responsively enabling the wireless vehicle battery charger.

9. The method of claim 8, further comprising: identifying the location of the object during operation of the wireless vehicle battery charger.

10. The method of claim 8, wherein identifying the location of the object comprises: determining a first signal strength associated with a first Bluetooth antenna; determining a second signal strength associated with a second Bluetooth antenna; determining that the first signal strength is stronger than the second signal strength; and determining that the object is closer to the first Bluetooth antenna than the second Bluetooth antenna.

11. The method of claim 8, wherein the object comprises a Bluetooth enabled device paired to the vehicle, and wherein identifying the location of the object comprises identifying the location based on a pairing of the object to the vehicle.

12. The method of claim 8, further comprising disabling the wireless vehicle battery charger by stopping an active charging operation.

13. The method of claim 8, further comprising disabling the wireless vehicle battery charger by preventing a future charging operation from occurring.

14. The method of claim 8, wherein the vehicle further comprises a communication system, the method further comprising: receiving, via the communication system, an indication that a nearby vehicle has disabled a corresponding wireless vehicle battery charger; and responsively disabling the wireless vehicle battery charger.

15. A non-transitory computer-readable medium storing computer-executable instructions, that when executed by at least one processor, cause the at least one processor to: identify a location of an object; determine that the object is located outside a charging field of a wireless vehicle battery charger; determine, based on a trajectory or movement of the object, that the object will enter the charging field within a time period; responsive to determining that the object will enter the charging field within the time period, disable the wireless vehicle battery charger; determine whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled; determine, after the predetermined time period has elapsed, that the object is within the charging field; reset the predetermined time period; determine, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and responsively enable the wireless vehicle battery charger.

16. The non-transitory computer-readable medium of claim 15, wherein the computer- executable instructions are further configured to cause the processor to identify the location of the object during operation of the wireless vehicle battery charger.

17. The non-transitory computer-readable medium of claim 15, wherein identifying the location of the object comprises: determining a first signal strength associated with a first Bluetooth antenna; determining a second signal strength associated with a second Bluetooth antenna; determining that the first signal strength is stronger than the second signal strength; and determining that the object is closer to the first Bluetooth antenna than the second Bluetooth antenna.

18. The non-transitory computer-readable medium of claim 15, wherein the object comprises a Bluetooth enabled device paired to the vehicle, and wherein identifying the location of the object comprises identifying the location based on a pairing of the object to the vehicle.

19. The non-transitory computer-readable medium of claim 15, wherein the computer- executable instructions are further configured to cause the processor to disable the wireless vehicle battery charger by stopping an active charging operation.

20. The non-transitory computer-readable medium of claim 15, wherein the computer- executable instructions are further configured to cause the processor to disable the wireless vehicle battery charger by preventing a future charging operation from occurring.
1. A vehicle comprising: a wireless vehicle battery charger having a charging field; a plurality of Bluetooth antennas; and a processor configured to: identify a location of an object based on a difference in signal strengths of two or more of the plurality of Bluetooth antennas; determine that the object is located outside the charging field; determine, based on a trajectory or movement of the object, that the object will enter the charging field within a time period; responsive to determining that the object will enter the charging field within the time period, disable the wireless vehicle battery charger; determine whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled; determine, after the predetermined time period has elapsed, that the object is within the charging field; reset, based on the determination that the object is within the charging field, the predetermined time period; determine, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and responsively enable the wireless vehicle battery charger.

2. The vehicle of claim 1, wherein the processor is further configured to identify the location of the object during operation of the wireless vehicle battery charger.

3. The vehicle of claim 1, wherein identifying the location of the object based on the difference in signal strengths between the two or more of the plurality of Bluetooth antennas comprises: determining a first signal strength associated with a first Bluetooth antenna; determining a second signal strength associated with a second Bluetooth antenna; determining that the first signal strength is stronger than the second signal strength; and determining that the object is closer to the first Bluetooth antenna than the second Bluetooth antenna.

4. The vehicle of claim 1, wherein the object comprises a Bluetooth enabled device paired to the vehicle, and wherein identifying the location of the object comprises identifying the location based on a pairing of the object to the vehicle.

5. The vehicle of claim 1, wherein the processor is further configured to disable the wireless vehicle battery charger by stopping an active charging operation.

6. The vehicle of claim 1, wherein the processor is further configured to disable the wireless vehicle battery charger by preventing a future charging operation from occurring.

7. The vehicle of claim 1, further comprising a communication system, wherein the processor is further configured to: receive, via the communication system, an indication that a nearby vehicle has disabled a corresponding wireless vehicle battery charger; and responsively disable the wireless vehicle battery charger.

8. A method of wireless vehicle battery charging comprising: identifying, by a processor of a vehicle comprising a wireless vehicle battery charger and a plurality of Bluetooth antennas, a location of an object based on a difference in signal strengths of two or more of the plurality of Bluetooth antennas; determining that the object is located outside a charging field; determining, based on a trajectory or movement of the object, that the object will enter the charging field within a time period; responsive to determining that the object will enter the charging field within the time period, disabling the wireless vehicle battery charger; determining whether a predetermined time period has elapsed after the wireless vehicle battery charger has been disabled; determining, after the predetermined time period has elapsed, that the object is within the charging field; resetting, based on the determination that the object is within the charging field, the predetermined time period; determining, after the reset predetermined time period has elapsed, that the object is no longer within the charging field; and responsively enabling the wireless vehicle battery charger.

9. The method of claim 8, further comprising: identifying the location of the object during operation of the wireless vehicle battery charger.

10. The method of claim 8, wherein identifying the location of the object based on the difference in signal strengths between the two or more of the plurality of Bluetooth antennas comprises: determining a first signal strength associated with a first Bluetooth antenna; determining a second signal strength associated with a second Bluetooth antenna; determining that the first signal strength is stronger than the second signal strength; and determining that the object is closer to the first Bluetooth antenna than the second Bluetooth antenna.

11. The method of claim 8, wherein the object comprises a Bluetooth enabled device paired to the vehicle, and wherein identifying the location of the object comprises identifying the location based on a pairing of the object to the vehicle.

12. The method of claim 8, further comprising disabling the wireless vehicle battery charger by stopping an active charging operation.

13. The method of claim 8, further comprising disabling the wireless vehicle battery charger by preventing a future charging operation from occurring.

14. The method of claim 8, wherein the vehicle further comprises a communication system, the method further comprising: receiving, via the communication system, an indication that a nearby vehicle has disabled a corresponding wireless vehicle battery charger; and responsively disabling the wireless vehicle battery charger


         Although the conflicting claims are not identical, they are not patentably distinct from each other because, all the elements are mentioned explicitly or implicitly. The remaining elements of Claims 15-20 are meat by Claims 1-14 of  ‘798 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
         Martin et al. (US 20140239891)  discloses in figure 1, a vehicle [vehicle 14; 0010]
comprising: a wireless vehicle battery charger [see figure 1, element 12; see (0010] having a
charging field [charging magnetic field produced; antennas [sensors]; and a processor [controller 22; see (0014] configured to: identify a location of an object using one or more of the antennas [noted that sensors are used to determine and identify an object near the vicinity of charging area; see (0018]; responsive to determining that the object is within the charging field, disable the wireless vehicle battery charger [see (0018; (0023. Noted that Martin discloses Bluetooth technology for the communication means]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859